Citation Nr: 0531068	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-37 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to reimbursement for travel expenses to 
Department of Veterans Affairs Medical Centers (VAMC) in 
Richmond and Hampton, Virginia, for treatment of a 
nonservice-connected degenerative disc disorder beginning in 
May 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1990 to December 
1990, and from March 1997 to December 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of July 2004 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Miami, Florida.   

A hearing was held at the St. Petersburg regional office (RO) 
before the undersigned Veterans Law Judge in June 2005.  The 
case is now ready for appellate review.

The Board notes that an appeal pertaining to the veteran's 
claim for service connection for a degenerative disc disorder 
of the low back is the subject of a separate decision.   


FINDINGS OF FACT

1.  Service connection is in effect for a schizoaffective 
disorder, rated as 100 percent disabling, and chondromalacia 
of the left knee patella, rated as 10 percent disabling.  The 
veteran's combined rating is 100 percent, with basic 
eligibility under 38 U.S.C Chapter 35 from December 10, 2001 
based on having a service-connected disability which is 
totally disabling and permanent in nature.  

2.  The veteran traveled beginning in May 2003 to the VAMCs 
in Hampton and Richmond, Virginia, for treatment of her 
degenerative disc disorder of the low back.

3.  The veteran's travel to the VAMCs in Hampton and 
Richmond, Virginia, for treatment of degenerative disc 
disorder of the low back was not authorized by VA.

4.  The circumstances in the veteran's case do not show that 
she needed prompt medical care for her degenerative disc 
disorder of the low back prior to obtaining VA authorization 
for payment of travel expenses to the VAMC.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized travel 
expenses to a VAMC for treatment of degenerative disc 
disorder of the low back are not met. 38 U.S.C.A. § 111 (West 
2002); 38 C.F.R. §§ 17.143, 17.145 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the decision notification of July 2004, the statement of 
the case (SOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as letters from the 
RO issued in October 2004, provided the appellant with an 
explanation of the evidence needed to support the claim, and 
explained what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letters also advised her to submit any 
additional evidence in her possession.  The SOC advised her 
of the evidence that had been obtained and considered.  The 
RO also supplied the appellant with the applicable regulation 
in the SOC.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  A 
review of the file shows that the RO made appropriate efforts 
to attempt to obtain all relevant evidence.  The evidence 
includes the veteran's treatment records.  The veteran was 
afforded a hearing.  Both her claims file and her medical 
administrative service file are before the Board.  The Board 
does not know of any necessary evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to consider the claim.  

In Mayfield, the Court noted, citing Pelegrini II, that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the appellant before the decision regarding the 
claim for benefits.  However, in Mayfield the Court noted 
that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice 
letters and was given an ample opportunity to respond.  The 
appellant has not claimed any prejudice as a result of the 
timing of the VCAA letter.  Therefore, to decide the appeal 
would not be prejudicial error.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The relevant law and regulations provide that transportation 
at Government expense shall be authorized for the following 
categories of VA beneficiaries: (1) a veteran or other person 
traveling in connection with treatment for a service-
connected disability; (2) a veteran with a service-connected 
disability rated at 30 percent or more, for treatment of any 
condition; (3) a veteran receiving VA pension; and (4) a 
veteran unable to defray the expenses of travel. 38 U.S.C.A. 
§ 111(b) (West 2002); 38 C.F.R. § 17.143(b) (2004).

Payment may be approved for travel performed under 38 C.F.R. 
§ 17.143(a) through (g) without prior authorization only in 
those cases where the VA determines that there was a need for 
prompt medical care which was approved and: (1) The 
circumstances prevented a request for prior travel 
authorization, or (2) Due to VA delay or error prior 
authorization for travel was not given, or (3) There was a 
justifiable lack of knowledge on the part of a third party 
acting for the veteran that a request for prior authorization 
was necessary. 38 C.F.R. § 17.145(a).  In other cases, 
payment may be approved for such travel without prior 
authorization only upon a finding by the VA Secretary or 
designee that failure to secure prior authorization was 
justified. 38 C.F.R. § 17.145(b).

VHA's Beneficiary Travel Manual, M-1, Part I, Chapter 25, 
provides policy and procedural instructions under which 
transportation at Government expense may be furnished 
eligible beneficiaries and their attendants traveling to or 
from VA facilities or other places for the purpose of 
examination, treatment or care.  Authorization of travel to 
an appropriate facility nearest to the beneficiary's location 
shall be made.  Individuals eligible for beneficiary travel 
who elect to obtain medical care from other than the nearest 
appropriate VA health care facility to their location, will 
be paid transportation costs based on the distance from their 
location to the nearest VA health care facility that could 
have provided the care. Par. 25.04(g)(5).  When the facility 
nearest the applicant's point of application cannot provide 
the required care, another facility that is feasibly 
available and has the capacity of treating the applicant's 
disability, becomes the nearest appropriate facility.  In 
those circumstances, the cost of travel will be authorized 
and paid by the facility that provides the care. Chapter 
25.04(g)(6).

A review of the record shows that service connection is in 
effect for a schizoaffective disorder, rated as 100 percent 
disabling, and chondromalacia of the left knee patella, rated 
as 10 percent disabling.  The veteran's combined rating is 
100 percent, with basic eligibility under 38 U.S.C Chapter 35 
from December 10, 2001 based on having a service-connected 
disability which is totally disabling and permanent in 
nature.  

Some of the factors in this case are not in dispute.  The 
veteran has a long history of back pain and was being treated 
at the VA Medical Center in Miami, Florida.  In late 2002 or 
early 2003, she expressed a desire to seek a second opinion 
at a VA facility in Virginia.  VA record entries contain 
several relevant references during that period of time.  A VA 
medical record entry addendum dated April 10, 2003, notes 
that the veteran was requesting a second opinion relevant to 
back pain and leg pain.  It was noted that she was going to 
Virginia for the summer and wanted to see a doctor at the VA 
facility there.  Dr. Guest reportedly agreed to this plan.  
The entry was made by a neurosurgical nurse practitioner who 
electronically signed the entry in January 2004.   

A computerized record entry apparently from the VAMC business 
office dated May 30, 2003, contains the following comments:

[The veteran], second opinion pending per Dr. 
Guest, neuro surgery consultation requesting that 
veteran goto [sic] WPB [the VA medical facility at 
West Palm Beach] for second opinion.  [The veteran] 
contacted this office in September and explained to 
the claims assist that she was going to Virginia on 
vacation and would go to the nearest VA for the 
second opinion.  No talk of travel reimbursement 
was discuss [sic].  Now she wants to file a claim 
for reimbursement through the travel dept.  We 
explained to her that we would follow up with Dr. 
Guest's and have him review the results from the 
Hampton VA in CPRS.  Per [the veteran] the 
consultation report from VA Virginia filed with 
travel claim not with Dr. Guest.  Fee basis will 
have to speak to Dr. Guest in reference to reason 
why the veteran needed a second opinion and if in 
fact consult was generated and ever sent to WPB.  
The veteran is also stating that she was tired of 
waiting for an appointment to go to WPB. 

The evidence shows that the veteran then traveled to the VAMC 
in Hampton, Virginia, where she was seen on June 3, 2003 for 
treatment of her nonservice-connected degenerative disc 
disorder.  She was subsequently seen again at the Hampton 
VAMC on June 12, 2003 and June 30, 2003.  She was seen for an 
evaluation at the Rehabilitation Medicine Service at the 
Richmond VAMC on July 11, 2003.  

A letter from the veteran to her congressman dated in March 
2004 shows that the veteran recounted that she went from 
Florida to Virginia to get a second opinion in May 2003.  She 
stated that: 

Before I left Miami, Florida, I stopped off at the 
VA and spoke with [an employee of the billing and 
travel office].  I asked her "Will the VA pay for 
to go to Virginia?"  (I had been talking with 
[that employee] for about 6 months about me getting 
a second opinion.)  

The veteran further stated that the VA employee spoke with 
her supervisor and then responded "yes," as long as it was 
a VA hospital they would pay for her travel.  The veteran 
further stated that she stayed in Norfolk, Virginia, from May 
2003 until September 2003.  

In the veteran's substantive appeal, she presented a similar 
account of having come by the VA travel office "on the day I 
left for Virginia" and being told that her expenses would be 
covered.  

In May 2005, the veteran testified before the undersigned 
that she went to the VA Medical Centers, in Virginia for the 
treatment of her back disorder because she was in severe pain 
and her local VA physician stated that he would not do 
surgery on her back.  She recounted that she told him that 
she wanted a second opinion, and he said "okay."  She said 
that she then spoke with a clerk in the travel office who 
told her to call the VA medical facility in West Palm Beach.  
However, when she called them their hospital was pretty much 
closed down.  They advised her to call Bay Pines.  She stated 
that she then contacted the travel office clerk and was told 
that they would get back to her.  The veteran said that by 
that time several months had passed and she ended up having a 
nervous breakdown.  She said that the clerk then advised her 
to go to a VA facility near her family since the clerk was 
concerned about her traveling around the country by herself.  
The veteran reported that she then decided to go to Virginia 
because her family was having a reunion.  She reportedly 
contacted the VA travel clerk two days before she left on 
that trip and was told that the VA would pay for her travel 
expenses.  She also testified that she had kept track of her 
mileage and expenses in anticipation of getting paid.  She 
also reported turning down reimbursement from the Walter Reed 
Hospital where she was also seen, because she thought that 
the VA was going to cover the expenses.  She noted that the 
travel office now said that she had misunderstood them and 
that they had not told her that they were going to pay, but 
she disputed that and said that it was not true.  

After consideration of all the evidence in this case, the 
Board finds that it shows that the veteran is arguably 
eligible for reimbursement of travel expenses for treatment 
of her nonservice-connected back disorder under the 
provisions of 38 U.S.C.A. § 111 and 38 C.F.R. § 17.143(b).  
The evidence, however, reveals that she did not obtain 
appropriate VA authorization for payment of travel expenses 
prior to making the trip.  She apparently contacted the 
travel office on May 30, 2003, immediately before she left 
for Virginia, but she did not wait for an official 
authorization.  The Board finds that the written account from 
the VAMC business office which indicates that authorization 
was not made prior to the occurrence of the travel has higher 
probative value than the account presented by the veteran 
much later in support of the claim for monetary benefits.  

The Board has noted that the veteran contends that various VA 
officials, including a treating physician, suggested that she 
travel to the VAMC, Richmond, Virginia, for treatment of her 
degenerative disc disease.  While a VA doctor may have made 
that suggestion, the evidence does not indicate that any VA 
official authorized payment of travel expenses to that VA 
medical facility prior to the veteran's incurrence of those 
expenses.  In a similar case involving a claim for 
reimbursement of private medical expenses, the Court held 
that the fact that a VA medical facility diverted a veteran 
to a private facility does not constitute advance 
authorization of private care at VA expense.  See Malone v. 
Gober, 10 Vet. App. 539, 544 (1997).  The Court determined, 
in Smith (Thomas) v. Derwinski, 2 Vet. App. 378, 379 (1992), 
that "The advice of a doctor to go to a non-VA hospital is 
not the specific type of authorization contemplated in the 
regulation."  The record does not contain any objective 
indication that the veteran was told by an appropriate 
official that the VA would authorize payment of travel for 
treatment. 

The question now for the Board to determine is whether the 
veteran was justified in incurring travel expenses to the 
Richmond VAMC for treatment without prior VA authorization in 
order warrant reimbursement of those travel expenses.  
However, none of the evidence, including the veteran's 
testimony, indicates that she needed prompt treatment for her 
back disorder so as to justify her incurring the travel 
expenses to the VAMC in Richmond, prior to requesting VA 
authorization for incurrence of those expenses.  The purpose 
of traveling was not for immediate treatment, but rather for 
a vacation or family reunion, during which it would be 
convenient to obtain a second opinion.  The Board notes that 
immediate treatment of a flare-up of severe back pain could 
have been obtained at the Miami VAMC.  Therefore, the Board 
concludes that the failure to obtain official authorization 
prior to travel was not justified.  

The Board further notes that the evidence does not show that 
the lack of prior authorization was due to VA delay or error.  
In this regard, the Board notes that the veteran's act of 
requesting payment either the same day she left for Virginia, 
or two days before leaving, (depending on which of her 
accounts is believed) did not afford the VAMC adequate time 
to process her request.  

In summary, the overall evidence is against the claim for 
reimbursement for travel expenses to the VAMCs in Hampton and 
Richmond, Virginia, for treatment of a degenerative disc 
disorder.  Therefore, the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Reimbursement for travel expenses to VAMCs in Richmond and 
Hampton, Virginia, for treatment of a nonservice-connected 
degenerative disc disorder beginning in May 2003 is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


